DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I (claims 1-15) drawn to compositions comprising a clathrate consisting of cyclodextrin and an active dispersed in a polysaccharide matrix comprising hyaluronic acid and a chitosan/lactose derivative, is acknowledged.  
Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03 (a)). 
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Claim 16 is hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention.  Applicants timely responded to the restriction requirement in the reply filed Mar. 18, 2021.
 Accordingly, claims 1-15 are under current examination.

Foreign Priority

A certified English translation of the foreign priority document has not been received and may result in no benefit being accorded for the non-English application.

Claim Objections
Claims 1-2 and 14 objected to because of the following informalities:
Claim 1 recites “a clathrate consisting in a cyclodextrin and an active ingredient”. The Examiner suggests amending to read “a clathrate consisting of a cyclodextrin and an active ingredient”.
Claim 2 recites “wherein one or more hydroxyl groups are substituted with C1-6 alkyl, hydroxyl-C1-6 alkyl, carboxy-C1-6 alkyl, C1-6 alkyloxycarbonyl, and C1-4 sulfoalkyl groups”. Based on the teachings in the specification, it is suggested to change “and” to “or”.
Claim 14 recites “wherein the active ingredients are selected from anti-infectives, and corticosteroids and non-steroidal anti-inflammatory agents”. It is suggested by the Examiner to delete the first “and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Biomaterials Research, 2009, 13(1), 1-6; in IDS dated 1/16/19), in view of Paoletti et al. (WO 2007/135116; in IDS dated 1/16/19).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Choi et al. is directed to hyaluronic acid gel formulations containing piroxicam (Title). Choi et al. teach an inclusion complex of piroxicam (PX) with hydroxypropyl-β-cyclodextrin (HPβCD) in a molar ratio of 1:1 (limitations of instant claims 1-4 and 14-15; Abstract). Furthermore, Choi et al. teach that a sustained release formulation for intra-articular administration was prepared by dispersing the inclusion complex of PX and HPβCD to the gels, wherein the gel comprised hyaluronic acid and chondroitin sulfate (limitations of instant claim 1; Abstract).  
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Although Choi et al. teach a polysaccharide matrix comprising the claimed hyaluronic acid and a second polysaccharide (chondroitin sulfate), they do not specifically teach wherein the second polysaccharide is a derivative of chitosan and lactose having a degree of substitution of the amine functional group with lactose of at least 40%, as required by instant claim 1. Furthermore, Choi et al. do not teach the avg. MW of the claimed hyaluronic acid and chitosan, the degree of acetylation and substitution of chitosan, as required by instant claims 5-8. 
Choi et al. teach that the polysaccharide matrix comprises 1% w/v hyaluronic acid and variable concentration of the second polysaccharide (CS; 1-4%) affects the 
However, such deficiencies are cured by Paoletti et al.
Paoletti et al. is directed to the preparation of aqueous polysaccharide solutions with a suitable viscosity/viscoelasticity for application at least in viscosupplementation treatment of inflammatory and traumatic articular pathologies, without excluding other known applications for said viscous and/or viscoelastic solutions in the biomedical field such as ophthalmic surgery (p. 6). Paoletti et al. teach polysaccharide compositions comprising an aqueous solution of at least one anionic polysaccharide such as hyaluronic acid and at least one oligosaccharide such as a chitosan modified with lactose (aka, chitlac), wherein the total polysaccharide concentration is 2% and the weight ratio of the hyaluronic acid to chitlac is 3:1 (limitations of instant claims 10-13; Description of Fig. 1) 
With regards to the chitosan/lactose derivative, chitlac is prepared by reductive amination reaction (limitation of instant claim 1; Description of Fig. 3). Paoletti et al. teach that the degree of substitution of the chitosan amine groups has to be above 40-45% and preferably within the range of 50% to 80% and more preferably 70% (limitation 
With regards to the hyaluronic acid, Paoletti et al. teach the average molecular weight of the polyanion can reach 1,500 kDa and preferably be from 100 kDa to 1,000 kDa, which overlaps with the claimed range (limitation of instant claims 5-6; p. 11).
Choi et al. do not teach the amount of cyclodextrin in the composition as a percent w/v, as required in instant claim 9.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (the polysaccharide solution of Choi et al. with that of Paoletti et al. for the purpose of intra-articular delivery of drugs) (See MPEP §2144.06-II).
Regarding the concentration of cyclodextrin as specified in claim 9, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The Applicants' specification provides no evidence that the selected concentration in claim 9 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art. Furthermore, as stated in MPEP §2144.05, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Due to numerous physical/chemical properties of various chemicals (e.g., desired effect and duration of active agent wherein cyclodextrin is present in a 1:1 weight ratio as taught by Choi et al., route of administration, disease state), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for optimization the biological effect in the patient.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617